DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22 are objected to because of the following informalities: There are two claim 22s, which is improper.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.

Applicant argues that “control device” obviates the 112 rejections.  Examiner respectfully disagrees.  A “control device” is a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Applicant argues that Bellet fails to disclose “wherein the threshold value depends on at least one of a user of the camera-monitor system, and a history of the change in the representation and environmental variables.”  Examiner respectfully disagrees.  Bellet discloses establishing object criticality according to whether “it requires immediate decision-making by the person 20 regarding a choice as to whether to change driving, for example the choice of a route or a direction to be followed at an intersection of the road segment 9, but without representing a particular danger.” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(f):
(f)  Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 10-15, 18 and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, these claim limitations are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The dependent claims inherit these deficiencies by virtue of their dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 10-15, 18 and 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention because the specification fails to disclose the structure, material, or acts that correspond to the following elements: “control device” in claim 10.  The dependent claims inherit these deficiencies by virtue of their dependency.

The second claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The second claim 22 depends on itself, which is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9-12 and 14-15 and 18-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bellet (US 2020/0198660).

Regarding claim 1, Bellet discloses:
A method for operating a camera-monitor system for a motor vehicle comprising: 
providing an image of an environment of the motor vehicle from a camera (Bellet: Fig 6; [0043]-[0044]; real image 10 of an exterior environment 17 of the vehicle 1; camera); 
ascertaining an attention-relevant object in the environment (Bellet: Fig 6; vehicles 11, 12, 13, 14 and 15 are objects of attention in the exterior environment 17 of the vehicle 1) with a control device (Bellet: [0048]; [0050]-[0057]) by;
ascertaining a threshold value for an attention relevance (Bellet: [0091]-[0114]: object criticality), wherein the threshold value depends on at least one of a user of the camera-monitor system, and a history of the change in the representation and environmental variables (Bellet: [0091]-[0114]: establish object criticality according to whether “it requires immediate decision-making by the person 20 regarding a choice as to whether to change driving, for example the choice of a route or a direction to be followed at an intersection of the road segment 9, but without representing a particular danger”); and 
ascertaining a value of the attention relevance of the object (Bellet: [0091]-[0114]: determine object criticality);
changing temporarily at least one representation property of the image in dependence on the ascertained object to form a changed image (Bellet: Fig 2-6; [0071]-[0075]; symbolic representation 111, 112, 113, 114 and 115 of third-party vehicles 11, 12, 13, 14 and 15) when the ascertained value is greater than the threshold value (Bellet: [0091]-[0114]: display objects/representations once they are critical); and 
representing the changed image on a monitor (Bellet: [0044]; [0067]-[0079]; monitor, display, with symbolic representations).

Regarding claim 2, Bellet discloses:
The method as claimed in claim 1, wherein ascertaining the object further comprises using an object recognition method in the provided image (Bellet: [0091]-[0093]; determine criticality of objects).

Regarding claim 3, Bellet discloses:
The method as claimed in claim 1, wherein ascertaining the object further comprises using at least one further sensor of the motor vehicle (Bellet: [0044]; transmitters with a camera; [0072]; bird’s eye view creation).

Regarding claim 5, Bellet discloses:
The method as claimed in claim 1, wherein changing the representation property further comprises at least one of: changing a brightness, changing a color, representing an additional graphic element (Bellet: [0072]: graphic; icons).

Regarding claim 6, Bellet discloses:
The method as claimed in claim 1, further comprising: 
ascertaining a representation region of the object in the image on the monitor (Bellet: [0071]-[0073]: superposition of the real image 10); 
maintaining the representation property in the representation region (Bellet: [0071]-[0073]: superposition of the real image 10); and 
changing the representation property outside the representation region (Bellet: [0074]-[0081]: icons).

Regarding claim 9, Bellet discloses:
The method as claimed in claim 1, wherein temporarily changing the representation property further comprises: 
ascertaining a time period for the change in dependence on one of the object and a user of the camera-monitor system (Bellet: [0091]-[0114]: subperiods), 
changing the representation property for the ascertained time period (Bellet: [0091]-[0114]: display objects/representations once they are critical in a specific subperiod); 
representing the changed image within the ascertained time period (Bellet: [0091]-[0114]: display critical objects/representations in a specific subperiod); and 
representing the image with the unchanged representation property after the time period (Bellet: [0091]-[0114]: different/no objects/representations in different subperiods).

Regarding claim 10, Bellet discloses:
An apparatus for a motor vehicle, comprising: 
a camera to provide an image of an environment of the motor vehicle (Bellet: Fig 6; [0043]-[0044]; real image 10 of an exterior environment 17 of the vehicle 1; camera); 
a control device in communication with the camera (Bellet: Fig 6; [0043]-[0044]; [0048]; [0050]-[0057]), wherein the control device has instructions for; 
ascertaining an attention-relevant object in the environment (Bellet: Fig 6; vehicles 11, 12, 13, 14 and 15 are objects of attention in the exterior environment 17 of the vehicle 1)
by ascertaining a threshold value for an attention relevance (Bellet: [0091]-[0114]: object criticality), wherein the threshold value depends on at least one of a user of the camera-monitor system, a history of the change in the representation, and environmental variables (Bellet: [0091]-[0114]: establish object criticality according to whether “it requires immediate decision-making by the person 20 regarding a choice as to whether to change driving, for example the choice of a route or a direction to be followed at an intersection of the road segment 9, but without representing a particular danger”), and ascertaining a value of the attention relevance of the object (Bellet: [0091]-[0114]: determine object criticality);
changing temporarily at least one representation property of the image in dependence on the ascertained object to form a changed image (Bellet: Fig 2-6; [0071]-[0075]; symbolic representation 111, 112, 113, 114 and 115 of third-party vehicles 11, 12, 13, 14 and 15); and 
representing the changed image on a monitor (Bellet: [0044]; [0067]-[0079]; monitor, display, with symbolic representations).

Regarding claim 11, Bellet discloses:
The apparatus as claimed in claim 10, wherein the instructions further compromise ascertaining the object further comprises using an object recognition method in the provided image (Bellet: [0091]-[0093]; determine criticality of objects).

Regarding claim 12, Bellet discloses:
The apparatus as claimed in claim 10, wherein the instructions further compromise ascertaining the object further comprises using at least one further sensor of the motor vehicle (Bellet: [0044]; transmitters with a camera; [0072]; bird’s eye view creation).

Regarding claim 14, Bellet discloses:
The apparatus as claimed in claim 10, wherein changing the representation property further comprises at least one of: changing a brightness, changing a color, representing an additional graphic element (Bellet: [0072]: graphic; icons)

Regarding claim 15, Bellet discloses:
The apparatus as claimed in claim 10, wherein the instructions further compromise: 
ascertaining a representation region of the object in the image on the monitor (Bellet: [0071]-[0073]: superposition of the real image 10); 
maintaining the representation property in the representation region (Bellet: [0071]-[0073]: superposition of the real image 10); and 
changing the representation property outside the representation region (Bellet: [0074]-[0081]: icons).

Regarding claim 18, Bellet discloses:
The apparatus as claimed in claim 10, wherein the temporarily changing the representation property further comprises instructions for: 
ascertaining a time period for the change in dependence on one of the object and a user of the camera-monitor system (Bellet: [0091]-[0114]: subperiods), 
changing the representation property for the ascertained time period (Bellet: [0091]-[0114]: display objects/representations once they are critical in a specific subperiod); 
representing the changed image within the ascertained time period (Bellet: [0091]-[0114]: display critical objects/representations in a specific subperiod); and 
representing the image with the unchanged representation property after the time period (Bellet: [0091]-[0114]: different/no objects/representations in different subperiods).

Regarding claim 19, Bellet discloses:
The method as claimed in claim 1, wherein the control device is an image processor (Bellet: [0048]; [0050]-[0057]; [0068]-[0069]; [0072]-[0075]).

Regarding claim 20, Bellet discloses:
The method as claimed in claim 1, wherein the camera is associated with a longitudinal side of the vehicle and wherein the monitor is located within the vehicle on the same longitudinal side as the camera (Bellet: [0043]-[0044]).

Regarding claim 21, Bellet discloses:
The apparatus as claimed in claim 10, wherein the control device is an image processor (Bellet: [0048]; [0050]-[0057]; [0068]-[0069]; [0072]-[0075]).

Regarding claim 22, Bellet discloses:
The apparatus as claimed in claim 10, wherein the camera is associated with a longitudinal side of the vehicle and wherein the monitor is located within the vehicle on the same longitudinal side as the camera (Bellet: [0043]-[0044]).

Regarding claim 22, Bellet discloses:
The apparatus as claimed in claim 22, further comprising: 
a second camera associated with a second longitudinal side of the vehicle to provide a second image of the environment (Bellet: [0043]-[0044]); 
a second monitor associated with the second longitudinal side of the vehicle and wherein the second display is located within the vehicle on the same longitudinal side as the second camera (Bellet: [0043]-[0044]; [0067]-[0079]); and 
wherein the second monitor is connected to the control device which changes temporarily at least one representation property of the second image in dependence on the ascertained object to form a changed image (Bellet: Fig 2-6; [0071]-[0075]; symbolic representation 111, 111A, 112, 113, 114, 114A and 115 of third-party vehicles 11, 12, 13, 14 and 15); and represents the changed second image on the second monitor (Bellet: [0043]-[0044]; [0067]-[0079]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellet (US 2020/0198660) in view of Sisbot (US 2016/0063761).

Regarding claim 4, 
Bellet teaches:
The method as claimed in claim 1 (as shown above), 

Bellet fails to teach:
wherein ascertaining the object further comprises using vehicle-to-vehicle communication.

Sisbot teaches:
wherein ascertaining the object further comprises using vehicle-to-vehicle communication (Sisbot: [0003]; [0020]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sisbot with Bellet.  Using V2V data, as in Sisbot, would benefit the Bellet teachings by enhancing object detection and driver safety.  Additionally, this is the application of a known technique, using V2V data, to a known device ready for improvement, the Bellet device, to yield predictable results.

Regarding claim 13, 
Bellet teaches:
The apparatus as claimed in claim 10 (as shown above), 

Bellet fails to teach:
wherein the instructions further compromise using vehicle-to-vehicle communication.

Sisbot teaches:
wherein the instructions further compromise using vehicle-to-vehicle communication (Sisbot: [0003]; [0020]; [0006]; [0100]-[0103]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sisbot with Bellet.  Using V2V data, as in Sisbot, would benefit the Bellet teachings by enhancing object detection and driver safety.  Additionally, this is the application of a known technique, using V2V data, to a known device ready for improvement, the Bellet device, to yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488